SAYLOR, J.,
dissenting.
As noted by Mr. Chief Justice Castille, Appellant submitted a report of a forensic *779psychiatrist to the PCRA court, containing the opinion that Appellant lacked competency at the time of his trial, including the ability to knowingly and intelligently waive his rights and represent himself. Were this opinion to be believed, Appellant would be entitled to relief in the form of a new trial.
Given, then, the material factual dispute concerning Appellant’s competency, the applicable rules of criminal procedure required an evidentiary hearing for such controversy to be resolved on a developed record. See Pa.Crim.P. 909(B). Since no hearing was afforded, I would remand for the appropriate procedure to be implemented.